DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

January 15, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Health Home Core Quality Measures Guidance

The Centers for Medicare & Medicaid Services (CMS) is pleased to announce the availability of
new guidance today related to health homes, authorized by section 2703 of the Affordable Care
Act. Health homes provide an opportunity to build a person-centered care delivery model that
focuses on improving outcomes and disease management for beneficiaries with chronic
conditions and obtaining better value for state Medicaid programs.
This State Medicaid Director letter shares a recommended core set of health care quality
measures for assessing the health home service delivery model that CMS intends to promulgate
in the rulemaking process. While CMS is not requiring states to use these measures until the
regulations are promulgated, we are sharing the core set to help states as they consider the design
and implementation of their health home programs, as well as provide time for states to share
information with their health care providers.
The State Medicaid Director letter is available online at http://www.medicaid.gov/FederalPolicy-Guidance/Federal-Policy-Guidance.html

